internal_revenue_service number release date index number -------------------------------------------- -------------------------- ------------------------------------------------- ------------------------------ ------------------------------ - ty ------- ty ------- legend department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-147051-04 date date -------------------------------------------------------------- ------------ ---------------------- -------------------------------------------------- ---------------------------------------------------- fund state advisor parent ---------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- accountants year date date date date date date date --------------------------- -------------------------- -------------------------- ------------------- ------------------ ------------------ ----------------- ------- plr-147051-04 dear ------------ this responds to your letter dated date submitted on behalf of fund by its authorized representative fund requests a ruling granting it an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the regulations to make an election under sec_855 of the internal_revenue_code_of_1986 the code to treat dividends distributed after the close of the taxable_year ending date as having been made during that taxable_year facts fund is organized as a corporation under the laws of state fund is a closed- end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act fund has timely elected to be treated as a regulated_investment_company ric pursuant to part subchapter_m of the code since its inception fund has qualified to be treated as a ric for all taxable years its initial registration_statement and each year’s annual report have stated explicitly that fund intended to qualify as a ric fund uses the accrual_method of accounting and uses september as its taxable year-end fund is a wholly-owned subsidiary of parent parent is incorporated under the laws of state and is also a closed-end management investment_company registered under the act parent has timely elected and has consistently qualified to be taxed as a ric since its inception fund engaged advisor to provide it with investment advisory services and other services including office facilities and personnel necessary to administer fund these services include the performance of certain accounting functions in which advisor directly employs experienced mutual_fund accounting professionals fund retained accountants as its independent auditors and tax_return_preparers while accountants are responsible for preparing and reviewing fund’s tax returns and extension requests including any applicable federal_income_tax elections advisor is responsible for reviewing fund’s tax returns and extension requests and arranging for their timely execution and filing pursuant to pre-established tax compliance procedures of advisor a checklist is maintained in order to track the status of tax filings and to ensure timely filings of tax returns date for its return for its taxable_year ending date the year return until date ten days later fund declared a dividend that was distributed on date consistent fund timely filed an extension request on date on form_7004 to extend the due plr-147051-04 with fund’s initial registration_statement financial statements and prior distribution practice fund intended its date dividend distribution to qualify for the dividends_paid deduction on its year return in accordance with sec_855 thereby allowing it to maintain its ric status by affidavit accompanying this ruling_request accountants affirm that fund’s year return was timely prepared and delivered to advisor on date a date prior to the due_date of the return as extended due to several factors however advisor did not timely file fund’s return these factors include the reassignment of the responsibility for fund within advisor’s accounting department the inadvertent oversight of a newly recruited advisor associate associate who assumed responsibility for tax filing and who was unaware of advisor’s checklist used to track the status of tax filings and the fact that fund’s year return was not accounted for correctly on the checklist associate was informed of the checklist that was in place to track the status of tax filings only after fund’s year return had been forwarded to him on or about date a date approximately one month after the due_date for fund’s year return as extended associate discovered that he had inadvertently omitted to file fund’s year return advisor filed the year return on date a week later delivered by accountant to advisor and that it should have filed it on behalf of fund on date advisor further asserts that the failure_to_file fund’s year return on date was due merely to inadvertence on its part and was not out of disregard for fund’s filing_requirements advisor affirms by affidavit that fund’s year return was timely prepared and fund makes the following representations the request for relief was filed by fund before the failure to make the regulatory election was discovered by the service granting the relief will not result in fund having a lower tax_liability than fund would have had if a timely election had been made taking into account the time_value_of_money fund did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election law and analysi sec_1 sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any plr-147051-04 extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided otherwise by sec_855 sec_1_855-1 of the income_tax regulations provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we are satisfied that fund has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly fund is granted an extension of days from the date of this letter to file make an election under sec_855 on its federal_income_tax return for its taxable_year ending date this ruling is limited to providing an extension of time for making an election under sec_855 it does not provide relief from any liability incurred as a result of plr-147051-04 filing a late return except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether fund has satisfied all requirements of sec_851 and sec_855 and the regulations thereunder we also express no opinion as to whether fund qualifies as a ric under subchapter_m part i of the code this ruling's application is limited to the facts code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund further no opinion is expressed as to whether fund’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director’s office will determine fund’s tax_liability for the year involved if the director’s office determines fund’s liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely susan thompson baker susan thompson baker assistant to the branch chief branch financial institutions products
